82 N.Y.2d 768 (1993)
624 N.E.2d 175
603 N.Y.S.2d 991
Bernard M. Bloom, as Kings County Surrogate, et al., Appellants,
v.
Matthew T. Crosson, as Chief Administrator of the Courts of the State of New York, Respondent, et al., Defendant.
Court of Appeals of the State of New York.
Argued September 2, 1993.
Decided October 7, 1993.
Cahn Wishod Wishod & Lamb, Melville (Richard C. Cahn, Eugene L. Wishod, Scott M. Karson, Frederick Eisenbud and Howard M. Miller of counsel), for appellants.
Michael Colodner, New York City, and John Eiseman, Stephen E. Gross, Lawrence K. Marks and Kenneth Falk for respondent.
Concur: Judges SIMONS, TITONE, HANCOCK, JR., BELLACOSA and SMITH. Taking no part: Chief Judge KAYE and Judge LEVINE.
Order affirmed, with costs, and certified question answered *771 in the negative for the reasons stated in the opinion by Justice A. Franklin Mahoney at the Appellate Division (183 AD2d 341).